1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      CARMEL MARY-HILL,
4                                                         2:19-cv-01766-JAD-DJA
                           Plaintiff,                     ORDER
5
      vs.
6     RED ROCK COUNTY CLUB,
7                           Defendant.
8

9           Due to the evolving health crisis in the community regarding COVID-19, and consistent with the
10   recommendations of the CDC to ensure the safety of the community through social distancing, IT IS
11   HEREBY ORDERED that the in-person continued Early Neutral Evaluation set for May 4, 2020, is
12   VACATED.
13          IT IS FURTHER ORDERED that an in-chambers telephonic hearing, regarding the continued
14   Early Neutral Evaluation session, is scheduled for 10:30 AM, May 4, 2020.
15          The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
16   minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
17   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
18   proceedings is prohibited.
19          DATED this 2nd day of April, 2020.
                                                                 _________________________
20
                                                                 CAM FERENBACH
21                                                               UNITED STATES MAGISTRATE JUDGE

22

23

24

25
